t c memo united_states tax_court mortimer z landsberg proprietor petitioner v commissioner of internal revenue respondent docket no filed date mortimer z landsberg pro_se wendy k abkin for respondent memorandum opinion carluzzo special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner’s net_earnings_from_self-employment and self-employment_tax are computed with reference to california’s community_property_laws background some of the facts have been stipulated and are so found petitioner married molly mcgowan in they separated towards the end of and were subsequently divorced during both were residents of california during each was the sole_proprietor of a business petitioner was and is an independent sales representative for a company that manufactures designer plumbing fixtures ms mcgowan was an interior decorator ms mcgowan did not participate in any manner in petitioner’s business nor did he in hers petitioner and ms mcgowan filed separate federal_income_tax returns for taking into account one-half of the income and one-half of the deductions attributable to petitioner’s sole_proprietorship petitioner reported net profit of dollar_figure ona schedule c profit or loss from business included with his return ’ on the basis of the net profit reported on the schedule c on a schedule se self-employment_tax included with his return petitioner reported net-earnings from self-employment of dollar_figure and a self-employment_tax of dollar_figure ' the federal_income_tax return filed by ms mcgowan also includes a schedule c on which one-half of the income and one-half of the deductions attributable to petitioner’s sole_proprietorship are reported ms mcgowan apparently did the same in the notice_of_deficiency respondent determined that petitioner understated his self-employment_tax liability according to the explanation contained in the notice_of_deficiency in a community_property_state where self-employment_income is earned by the husband unless the wife exercises substantially_all of the management and control of the trade_or_business all of the income will be treated as the income of the husband for self-employment_tax purposes discussion the parties agree that because of california’s community_property_laws for purposes of the tax imposed pursuant to sec_1 petitioner properly reported items of income and deductions attributable to his sole_proprietorship on the schedule c included with his return they disagree however as to the consequences of the community_property_laws on petitioner’s self-employment_tax liability according to petitioner california’s community_property_laws must be taken into account not only in determining his sec_1 tax_liability but also in determining his liability for the self-employment_tax imposed by sec_1401 in addition to other taxes an individual's self-employment_income is subject_to a self-employment_tax see sec_1401 unless otherwise indicated section references are to the internal_revenue_code_of_1986 in effect for - subject_to irrelevant exclusions self-employment_income means net_earnings_from_self-employment see sec_1402 net_earnings_from_self-employment generally include gross_income derived from any trade_or_business carried on by the individual less allowable deductions attributable to such a trade_or_business see sec_1402 however in a community_property_state if any of the income derived from a trade_or_business is community_property under that state’s community_property_laws all of the gross_income and deductions attributable to such trade_or_business shall be treated as the gross_income and deductions of the husband unless the wife exercises substantially_all of the management and control of such trade_or_business sec_1402 a a respondent points out that ms mcgowan did not exercise any management or control_over petitioner’s business during the year in issue and argues that pursuant to sec_1402 a a petitioner’s self-employment_tax liability is computed without taking into account the community_property_laws of california according to petitioner sec_1402 a does not apply because it only serves as a protection to taxpayers who in the absence of such provision could be subject_to double the amount of self-employment_tax intended by congress in effect petitioner argues that in the case of a taxpayer subject_to - - community_property_laws the intended and exclusive purpose of sec_1402 a is to prevent the application of the self- employment_tax to that part of the taxpayer’s net_earnings_from_self-employment that would otherwise exceed the contribution and benefits base as determined under section of the social_security act sec_1402 a provides the protection that petitioner suggests but it also provides support for the determination_of_a_deficiency see eg 114_tc_333 webb v commissioner tcmemo_1996_550 klingler v commissioner tcmemo_1987_46 heidig v commissioner tcmemo_1986_411 chang v commissioner tcmemo_1984_259 respondent’s brief cites only webb v commissioner supra as in this case the taxpayer and the taxpayer’s spouse in webb were subject_to california’s community_property_laws in that case we sustained the commissioner’s determination that under the provisions of sec_1402 a all of the taxpayer’s nonemployee compensation must be taken into account in the computation of the taxpayer’s self-employment_tax liability although that same compensation was subject_to the community_property_laws of california for purposes of computing the taxpayer’s taxable_income and sec_1 tax_liability petitioner argues that we should not follow webb for two reasons it is factually distinct and there was no -- - discussion by the court as to the reasoning and rational behind this holding other than citing sec_1402 a a and the related treasury regulation we agree that there are factual distinctions between this case and webb however it would serve little purpose to discuss those distinctions in detail because we find that none is of any consequence furthermore we think the language of sec_1402 a a is sufficiently clear so that reference to the statute is all that was necessary in that case as it is in this case to support its application on brief petitioner invites us to ignore several other cases that support respondent’s determination because none take into account the practical aspects of how to treat such an attribution of income to a married individual who files a separate tax_return except as provided by sec_6017 however we fail to see how the filing_status of the taxpayer makes any difference for purposes of sec_1402 a a in accordance with the provisions of sec_1402 a a petitioner must take into account all of the income and sec_6017 states in relevant part in the case of a husband and wife filing a joint_return the self-employment_tax shall not be computed on the aggregate income but shall be the sum of the self-employment taxes computed on the separate self-employment_income of each spouse the concept of separate self-employment_income of each spouse in sec_6017 is entirely consistent with sec_1402 a - deductions attributable to his sole_proprietorship in computing his self-employment_tax respondent’s determination in this regard is therefore sustained to reflect the foregoing decision will be entered for respondent
